Case 2:16-cv-13036-GAD-SDD ECF No. 99 filed 03/25/19     PageID.2883   Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DEMAR PARKER,

        Plaintiff,
                                            Case No: 16-cv-13036-GAD-SDD
 vs.                                        Hon. Gershwin A. Drain
                                            Mag. Stephanie Dawkins Davis
 CITY OF DETROIT, a municipality,
 et al.,

 Jointly and severally,

        Defendants.

 SALVATORE PRESCOTT &                       CITY OF DETROIT LAW DEPT.
 PORTER, PLLC                               Gregory B. Paddison (P75963)
 Sarah S. Prescott (P70510)                 Attorney for Defendants
 Nakisha N. Chaney (P65066)                 2 Woodward Ave., Ste. 500
 Attorneys for Plaintiff                    Detroit, MI 48226
 105 East Main Street                       (313) 237-0435
 Northville, MI 48167                       paddisong@detroitmi.gov
 (248) 679-8711
 prescott@spplawyers.com
 chaney@spplawyers.com

     PLAINTIFF’S MOTION TO SET ASIDE SETTLEMENT AGREEMENT

       NOW COMES Plaintiff, Demar Parker, by and through his attorneys,

Salvatore Prescott & Porter, PLLC, and for his Motion to Set Aside Settlement

Agreement, states as follows:

1.     On November 12, 2018, the parties to this suit were facing trial promptly.

Plaintiff had defeated multiple motions for summary judgment.


                                        1
Case 2:16-cv-13036-GAD-SDD ECF No. 99 filed 03/25/19          PageID.2884      Page 2 of 5



2.    In good faith, Plaintiff conferred with Defendants and attempted to resolve the

matter.

3.    The parties entered an agreement to resolve the case with Defendants paying

Plaintiff value for releasing his claims.

4.    Since that time, over 120 days have passed.

5.    The parties have been in constant contact and the City Defendants have

provided innumerable excuses and assurances.

6.    However, by any measure, the contract has, at this point, failed.

7.    Defendants have paid nothing, and Plaintiff has been denied the benefit of the

bargain.

8.    Plaintiff is prepared to try his case and asks that this Court re-set a trial date.

9.    This Court retains jurisdiction; this case has never been terminated and it

arises out of federal law. See, e.g., Román-Oliveras v. Puerto Rico Elec. Power

Auth. (PREPA), 797 F.3d 83, 86–87 (1st Cir. 2015) (power to enforce binding oral

settlement before case dismissal); Hensley v. Alcon Labs., Inc., 277 F.3d 535, 540

(4th Cir. 2002); Dacanay v. Mendoza, 573 F.2d 1075, 1078 (9th Cir. 1978).

10.   The grounds for setting aside the contract or recognizing breach are clear:

there has been no value provided to the Plaintiff. In fact, he has been prejudiced by

delay of resolution of this suit.

11.   The parties’ positions are not equal here. Paying Plaintiff now is not a



                                            2
Case 2:16-cv-13036-GAD-SDD ECF No. 99 filed 03/25/19            PageID.2885   Page 3 of 5



“solution” for him. For the City, delay by any means is valuable in equal and

opposite measure to the cost to Plaintiff, including lost time value of money.

Plaintiff also has been under the stress of expecting and never receiving payment for

months.

12.    Moreover, Plaintiff’s counsel is not paid hourly or a salary and has had to

incur the costs of repeated trips to this Court to address this matter. The parties’

positions are definitively and materially changed.

13.    Just as a Court may enforce a settlement over which it retains jurisdiction, it

may recognize a failure of the agreement, and it should do so here.

                                    Relief Requested

       For the foregoing reasons, and those stated within Plaintiff’s brief in support,

Plaintiff respectfully urges the Court to set aside the settlement agreement entered

into by the parties, and re-set a trial date in this matter.

                                                 Respectfully submitted,
                                                 SALVATORE PRESCOTT &
                                                 PORTER, PLLC

                                                 /s/ Sarah S. Prescott
                                                 Sarah S. Prescott (P70510)
                                                 Attorney for Plaintiff
                                                 105 East Main Street
                                                 Northville, MI 48167
                                                 (248) 679-8711
 Dated: March 25, 2019                           prescott@spplawyers.com




                                             3
Case 2:16-cv-13036-GAD-SDD ECF No. 99 filed 03/25/19         PageID.2886    Page 4 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DEMAR PARKER,

        Plaintiff,
                                               Case No: 16-cv-13036-GAD-SDD
 vs.                                           Hon. Gershwin A. Drain
                                               Mag. Stephanie Dawkins Davis
 CITY OF DETROIT, a municipality,
 et al.,

 Jointly and severally,

        Defendants.

 SALVATORE PRESCOTT &                          CITY OF DETROIT LAW DEPT.
 PORTER, PLLC                                  Gregory B. Paddison (P75963)
 Sarah S. Prescott (P70510)                    Attorney for Defendants
 Nakisha N. Chaney (P65066)                    2 Woodward Ave., Ste. 500
 Attorneys for Plaintiff                       Detroit, MI 48226
 105 East Main Street                          (313) 237-0435
 Northville, MI 48167                          paddisong@detroitmi.gov
 (248) 679-8711
 prescott@spplawyers.com
 chaney@spplawyers.com

       BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO SET ASIDE
                     SETTLEMENT AGREEMENT

       Plaintiff relies on the irrefutable facts and the law set forth in the motion in

support of the relief requested.




                                           1
Case 2:16-cv-13036-GAD-SDD ECF No. 99 filed 03/25/19          PageID.2887   Page 5 of 5



                                               Respectfully submitted,
                                               SALVATORE PRESCOTT &
                                               PORTER, PLLC

                                               /s/ Sarah S. Prescott
                                               Sarah S. Prescott (P70510)
                                               Attorney for Plaintiff
                                               105 East Main Street
                                               Northville, MI 48167
                                               (248) 679-8711
 Dated: March 25, 2019                         prescott@spplawyers.com


                          CERTIFICATE OF SERVICE

      I hereby certify that on March 25, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system which will send

notification of such filing to counsel of record.

Dated: March 25, 2019                   s/ Tara L. Lank
                                        Tara L. Lank, Legal Secretary




                                           2
